Citation Nr: 0323862	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  98-12 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to 
September 1945. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that denied the veteran's claim of service 
connection for PTSD.


REMAND

The veteran contends that his PTSD was caused by his service 
in North Africa and Italy during WW II.  Specifically, the 
veteran alleges that the following stressor events occurred 
while serving with the 1911 Ordinance Company from the time 
they sailed for North African in January 1943 and the time 
his Company returned to the United States in May 1945 and 
these events caused his current PTSD: January 1943, being 
near his Lieutenant on a barge off of the cost of Tunisia 
awaiting to land when the Lieutenant (a Caucasian male from 
Georgia) was shot in the head by a sniper and killed; August 
1943 in Bari, Italy, being near three fellow solders who were 
injured in a grenade attack and then helping transport the 
wounded to a nearby medical facility for treatment; October 
1943 in Bari, Italy, helping to evacuate the survivors and 
retrieve the dead, as well as parts of dead bodies, after two 
ships blew-up in the Bay of Bari; Summer 1944 in Bari, Italy, 
having his unit bombed by enemy fighters; Summer 1944, in 
between Bari and Pizza, Italy, having his truck break down 
and spending a week on the side of the road awaiting 
assistance while transporting bombs; and, from January 1943 
to May 1945, being on the lookout for enemy ground and air 
attack while transporting bombs and ammunition.

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

In this regard, in an attempt to verify the above stressors, 
the RO obtained from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) War Diaries for the 1911 
Ordinance Company and, on three occasions, requested Morning 
Reports for the 1911 Ordinance Company from the National 
Personnel Records Center (NPRC).  However, a review of the 
record on appeal shows that USASCRUR did not provide War 
Diaries for all of the periods identified by the veteran 
(while USASCRUR supplied the RO with War Diaries for August 
1943 and May 1944 to August 1944, none were provided for 
January 1943, August 1943, and October 1943) and NPRC never 
provided the requested Morning Reports.  

Therefore, a remand to obtain the missing War Diaries and 
Morning Reports for the 1911 Ordinance Company for all the 
identified periods is required.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2002); Also see Suozzi v. Brown, 
10 Vet. App. 307 (1997) (corroboration of every detail is not 
required to satisfy the § 3.304(f) requirement that there be 
credible supporting evidence that the claimed stressors 
actually occurred).  

While in remand status, the RO should also obtain and 
associate with the record copies of all records held by 
hospital and physicians previously identified by the veteran 
and not already obtained by the RO.  Specifically, on remand, 
the RO should obtain and associate with the record treatment 
records of the veteran held by John Hopkins Hospital and Dr. 
Crosby as well as any outstanding records in the possession 
of the Dorn, Columbia, and Greenville VA medical centers.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  Request that veteran identify by 
name, address, and approximate (beginning 
and ending) date all VA and non-VA health 
care providers that have treated him for 
PTSD since his separation from military 
service.  The RO should obtain all 
records identified by the veteran, which 
are not already of record, including all 
records held by John Hopkins Hospital and 
Dr. Crosby as well as any outstanding 
records in the possession of the Dorn, 
Columbia, and Greenville VA medical 
centers.  The aid of the veteran in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any of 
the requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claim's file, and the veteran and his 
representative should be informed in 
writing.

2.  Contact USASCRUR and request a 
complete copy of the War Diaries for the 
1911 Ordinance Company for January 1943, 
August 1943, and October 1943.  
Thereafter, ask USASCRUR if they can 
confirm whether, in January 1943, a 
Caucasian Lieutenant from George with the 
1911 Ordinance Company was killed by a 
sniper off of the cost of Tunisia; 
whether, in August 1943 in Bari, Italy, 
three solders with the 1911 Ordinance 
Company were wounded in a grenade attack; 
whether, in October 1943 in Bari, Italy, 
American and a British ships were blown-
up in Bay of Bari; whether, in October 
1943 in Bari, Italy, members of the 1911 
Ordinance Company participated in rescue 
and recovery operations after the ships 
were blown-up; and, whether in December 
1943 in Bari, Italy, members of the 1911 
Ordinance Company participated in rescue 
and recovery operations after an air 
attack on ships in the Bay of Bari. 

3.  Contact the NPRC and request a 
complete copy of the Morning Reports for 
the 1911 Ordinance Company for January 
1943, August 1943, October 1943, and from 
May to August 1944.

4.  Send the veteran a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
veteran of which portion of the evidence 
is to be provided by the veteran and 
which part, if any, the RO will attempt 
to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the record and readjudicate the veteran's 
claim of entitlement to service 
connection for PTSD.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
respond.  The Supplemental Statement of 
the Case must contain notice of all 
relevant actions taken on this claim, to 
include all pertinent evidence received 
since the March 2003 Supplemental 
Statement of the Case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


